DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

A 101 rejection will not be made for claim 24 because the specification page 12, lines 5 and 6, and page 31, lines 17 and 18, state that a non-transitory computer-readable storage medium is equivalent to a computer readable storage hardware medium.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9, 10, 12, 13, 16, 20, 21, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (US 2022/0046703 A1) hereinafter Jiang.

Regarding claims 1, 12, and 24 – Jiang discloses monitoring a first bandwidth to acquire access rights via a first listen before talk function implementing a first listen before talk time duration; monitoring a second bandwidth to acquire access rights via a second listen before talk function implementing a second listen before talk time duration; and acquiring access rights to both the first bandwidth and the second bandwidth in response to detecting that wireless signals in both the first bandwidth and the second bandwidth are below respective energy threshold levels during the first listen before talk time duration, refer to Figure 12 and paragraphs [0005], [0007], [0011], [0014], [0015], [0044] to [0046], [0116] to [0137], [0148] to [0155], [0180] to [0183], [0283] to [0287], [0289] to [0295], [0297] to [0301], [0305] to [0319].
Regarding claims 2 and 13 – Jiang discloses the first listen before talk time duration is less than the second listen before talk time duration, refer to Figure 9 and paragraphs [0291] to [0294], [0297], [0316] to [0318], [0323] to [0325].
Regarding claims 5 and 16 – Jiang discloses acquiring access rights to both the first bandwidth and the second bandwidth is dependent upon a bandwidth separation between the first bandwidth and the second bandwidth, refer to Figures 6, 8, 11, and paragraphs [0260], [0263], [0266], [0267], [0284], [0291] to [0294], [0296].
Regarding claims 9 and 20 – Jiang discloses producing a first signal indicative of a first wireless energy level of receiving communications in the first bandwidth; comparing the first signal to a first threshold level; producing a second signal indicative of a second wireless energy level of receiving communications in the second bandwidth; and comparing the second signal to a second threshold level, refer to Figure 12 and paragraphs [0238], [0241], [0246], [0284], [0289], [0290] to [0294], [0305].
Regarding claims 10 and 21 -  acquiring the access rights to the first bandwidth includes: detecting that a magnitude of the first signal is less than the first threshold level for the first time duration; and wherein acquiring the access rights to the second bandwidth includes: detecting that a magnitude of the second is less than the second threshold level for the first time duration, refer to Figure 12 and paragraphs [0238], [0241], [0246], [0284], [0289], [0290] to [0294], [0305].
Allowable Subject Matter

Claims 3, 4, 6-8, 11, 14, 15, 17-19, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 2021/0400716 A1) discloses configuring LBT bandwidth monitoring.
Li et al. (US 2021/0037460 A1) discloses modem control using millimeter wave energy measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
17 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465